JUDGE BURN AM’S opinion.
The general demurrer to the answer and amended answer of contestees, which was sustained by the chancellor in this proceeding, admits that on the 9th day of December, 1899, W. S. Pryor, as chairman and W. T. Ellis, as I member of the State board of election commissioners, certified that .William S. Taylor and John Marshall had received the highest number of votes given for the offices of Governor and Lieutenant Governor, respectively, and were duly and regularly elected to fill these offices for the term prescribed by the Constitution; that at the election, under the operation of the statute know as the ‘‘Goebel Election Law,” the entire election machinery of the State was in the hands of the friends and partisans of contestants; that all of the election officers, from the highest to the lowest, were selected by the State Board -of Election Commissioners, or by their appointees; that the members of the State Board of Election Commissioners were themselves fellow partisans of contestants; that by the action of the election officers on ■the day of the election contestees were illegally, and in many cases fraudulently, deprived of a large number of votes in the various voting precincts of the State; that, subsequent to the election contestants had entered into a conspiracy with divers members of the Legislature to nullify this election of the people by the institution of a fraudulent contest before them; that, pursuant to this conspiracy so entered into, the contest boards were selected by a fraudulent de*308vice, not by lot as required by law; that as a result of this trick ten out of the eleven members selected for the trial of the Governor’s contest were partisans of the contestant, and nine out of the eleven members selected as a contest board for the trial of the Lieutenant Governor’s contest were partisans of the contestant; that a number of the members of the General Assembly selected on both of these contest boards were disqualified from sitting on the ground that they had advised that such contest should be madé, and had promised to render them effective; that at least one member of the board selected to try the contest for the office of Governor had wagered money on the result of the election; that the contest boards in the trial of the contests had acted throughout in an illegal, tyrannical, and arbitrary manner in the admission and rejection of testimony, and in the whole conduct of the trial; that they did not report to the General Assembly any of the testimony which had been taken upon the trial; and that the General Assembly, at the time they approved the decisions of the contest bc/ards, did' not have a particle of testimony before them, were not familiar with the facts, refused to hear argument, held their alleged meeting at Which the contests were determined at a secret place without the knowledge of either eontestees, or more than one-third of the entire membership of the General Assembly, who were thereby excluded from any participation in the action so taken at the time of the alleged determination of the contests in favor of contestants. It is also admitted that at the time the alleged action was taken by the. General Assembly on the 2d day of February, 1900, the Legislature had been previously adjourned by the Governor to meet in London, Ky. It is hard to imagine a more flagrant and partisan disregard of the modes of pro*309cedure which should govern a judicial tribunal in the determination of a great and important issue than is made manifest by the facts alleged and relied on by contesfees, and admitted by the demurrer filed in this action to be true; and I am firmly convinced, both from these admitted facts and from knowledge of the current history of these transactions, that the General Assembly, in the heat of anger engendered by the intense partisan excitement which was at that time prevailing, have done two faithful, conscientious, and able public servants an irreparable injury in depriving them of the offices to which they were elected by the people of this Commonwealth; and a still greater wrong has been done a large majority of the electors of this' Commonwealth who voted under difficult circumstances to elect these gentlemen to act as their servants in the discharge of the duties of these great offices. But we are met at the threshold of this case with the contention that the courts of the State, under the limitations imposed by the Constitution have no power to go behind the legislative journals; and review the judgment of the General Assembly in a proceeding over which they are given, by the Constitution, exclusive jurisdiction, and from whose determination of the question no appeal is provided. The Constitution defines the duties and limits the powers of each of the three co-ordinate departments of government, and in the discharge of these duties and exercise of these powers each department must, of necessity, be independent of the other so long as they remain within the. constitutional limitations, and, “no person or collection of persons being of one of these departments can exercise any power properly belonging to either of the others, except in the instances expressly directed or permitted.” See sections 27 and 28 of the Constitution. By section 90 of *310the Constitution the determination of contested elections for the offices of Governor and Lieutenant Governor is imposed upon the General Assembly, to be exercised ia accordance with such regulations as may be established by law. Pursuant to this provision of the Constitution, the Legislature has, in section 1531 and subsections thereunder of the Kentucky Statutes, prescribed the regulations for their guidance in the determination of such contested, elections; and it appears from the exhibits filed with the petition that the General Assembly have, pursuant to these regulations, decided the contests for the offices of Governor and Lieutenant Governor in favor of the contestants, and if no appeal or power to review their finding is given to the courts by the Constitution, which is the basis of all power both in the Legislature and in the courts, their finding would seem to be conclusive of the question. Similar questions to that at bar have been before this court in quite a number of cases, beginning with the celebrated case of Batman v. Megowan, 1 Metc., (Ky.), 533, in which the opinion was written by one of the ablest lawyers which ever adorned this bench; and after a careful consideration of all of these cases, and numerous authorities which have been cited from elementary writes and courts of lasit resort in other States, I have been led with some reluctance to the conclusion, and not without some misgivings as to its correctness, that there is no power in the courts of the State to review the finding of the Gen eral Assembly in a contested election for the offices of Governor and Lieutenant Governor as shown by its duly-authenticated records. Many questions have been raised and discussed with great ability by learned and eloquent counsel for appellants, but it will be unnecessary for me *311to consider them in view of the conclusion which I have reached on this fundamental question.